[Cite as Bajaj v. Green, 2021-Ohio-3113.]




                             IN THE COURT OF APPEALS OF OHIO
                                SECOND APPELLATE DISTRICT
                                      DARKE COUNTY

 RISHI BAJAJ                                      :
                                                  :
         Plaintiff-Appellant                      :   Appellate Case No. 2021-CA-7
                                                  :
 v.                                               :   Trial Court Case No. 21640007
                                                  :
 NITA GREEN                                       :   (Juvenile Appeal from
                                                  :   Common Pleas Court)
         Defendant-Appellee                       :
                                                  :

                                             ...........

                                            OPINION

                         Rendered on the 10th day of September, 2021.

                                             ...........

RISHI BAJAJ, 4958 Baycroft Drive, Hilliard, Ohio 43026
      Plaintiff-Appellant, Pro Se

LORRAINE SEARCH, Atty. Reg. No. 0093179, 6 South Second Street, Suite 309,
Hamilton, Ohio 45011
      Attorney for Defendant-Appellee

                                            .............
                                                                                          -2-


EPLEY, J.

       {¶ 1} Rishi Bajaj (Father) appeals from a judgment of the Darke County Court of

Common Pleas, Juvenile Division, which, among other things, terminated the parties’

shared parenting plan, declared Nita Green (Mother) the sole residential and custodial

parent, and ordered Father to pay monthly child support of $719.80, including the

processing fee. For the following reasons, the trial court’s judgment will be affirmed.

                                  I. Procedural History

       {¶ 2} Father and Mother are the parents of M.J.B., born in 2015. The parties have

never been married. In 2016, Father established paternity and sought custody and

parenting time. In March 2016, the trial court set a visitation schedule, noting that Father

would be given “an interim credit toward child support for the extensive travel obligation

being imposed upon him.”

       {¶ 3} In January 2017, the court issued an agreed order which, among other

things, designated Mother as the custodial and residential parent, set parenting time, and

ordered Father to pay monthly child support of $300 and provide medical insurance.

       {¶ 4} In May 2017, Mother filed a motion for contempt and for a change in parenting

time. However, on December 5, 2017, the parties agreed to a shared parenting plan.

Under that agreement, Mother remained the residential parent for school purposes only,

Father had nearly equal parenting time, the parties agreed to meet at the halfway point

when exchanging custody (they lived approximately two hours apart), and Father

continued to pay child support of $300 and provide medical insurance. The trial court

adopted the agreed shared parenting plan on January 5, 2018.

       {¶ 5} In October 2019, Mother sought termination of the shared parenting plan, to
                                                                                       -3-


be designated the custodial and residential parent, and modification of Father’s parenting

time.   Father opposed Mother’s motion and moved for legal custody of M.J.B.          On

September 14, 2020, the guardian ad litem (GAL) filed a report, which recommended that

shared parenting remain in place.      The report acknowledged that “[t]here are some

challenges in this case,” including the parties’ different parenting styles, the distance

between their residences (more than 100 miles), and communication issues. The report

raised some concerns about Father’s home visit. Soon thereafter, Father filed a motion

for the appointment of a new guardian ad litem. That motion was overruled.

        {¶ 6} On March 10, 2021, the juvenile court held a hearing on Mother’s motion to

terminate shared parenting, Father’s motion for legal custody, and other motions. The

record reflects that Mother appeared with counsel, and Father appeared without counsel.

Mother, Father, Mother’s sister and her husband, M.J.B.’s kindergarten teacher, and the

GAL each testified.

        {¶ 7} On April 15, 2021, the trial court terminated the parties’ shared parenting,

concluding that shared parenting was no longer in M.J.B.’s best interest, and designated

Mother the residential and custodial parent. As for child support, the court ordered

Father to pay $681.09 in child support, $24.60 in cash medical support, and a two percent

processing fee of $14.11, for a total of $719.80 per month. The child support amount

included a ten percent downward deviation from the calculated amount, which the trial

court granted for “extraordinary travel and extended summer visitation.”        The child

support worksheet was attached to the trial court’s judgment.

        {¶ 8} Father appeals from the trial court’s judgment.

                 II. Father’s Appellate Brief and the Record on Appeal
                                                                                             -4-


       {¶ 9} Father has filed a pro se appellate brief. The brief does not conform to the

formatting requirements of App.R. 19, nor has Father set forth any assignments of error,

as required by App.R. 16. Nevertheless, it is apparent that Father disagrees with the

trial court’s April 15, 2021 judgment, and he has raised several issues, including the trial

court’s failure to interview the child, the termination of shared parenting, and the increase

in his child support obligation. In the interests of justice, we will consider the issues that

Father raises. Mother has not filed a responsive brief.

       {¶ 10} Father has attached several documents to his appellate brief in support of

his challenge to the trial court’s child support order. Father asserts that he cannot afford

the court’s child support amount, and those documents purport to show his monthly

expenses. In reviewing the judgment on appeal, we are limited to the record before the

trial court. E.g., Kahler v. Eytcheson, 2d Dist. Montgomery No. 23523, 2012-Ohio-208,

¶ 23. “An exhibit merely appended to an appellate brief is not part of the record, and we

may not consider it in determining the appeal.” Williams v. Pioneer Credit Recovery,

Inc., 2d Dist. Montgomery No. 28524, 2020-Ohio-397, ¶ 16, quoting State v. Grant, 10th

Dist. Franklin No. 12AP-650, 2013-Ohio-2981, ¶ 12. Accordingly, we cannot consider

the exhibits attached to Father’s brief in resolving this appeal.

       {¶ 11} We further note that Father has not provided a transcript of the March 10,

2021 hearing. Although the civil docketing statement filed with the notice of appeal

requested a full transcript, the official court reporter filed a notice with the clerk of court,

indicating that a cost estimate was provided to Father, and he indicated that he did not

want the hearing transcribed. The App.R. 11(B) notification states that the request for a

transcript of proceedings was cancelled on May 12, 2021.
                                                                                         -5-


                          III. Termination of Shared Parenting

       {¶ 12} Father argues, in essence, that the trial court erred when it terminated the

parties’ shared parenting plan, and he challenges some of the trial court’s factual findings

in support of that decision. In its judgment entry, the trial court provided a four-and-one-

half-page summary of the testimony presented at the March 10, 2021 hearing. We

reiterate the court’s summary here.

       {¶ 13} Father works as a computer programmer for the State of Ohio. He is in

poor health and working from home. He stated that he has issues with anxiety and

breathing. Father is originally from India, but has lived in the United States since 2002

and is an American citizen. Father has visited India four to six times.

       {¶ 14} Father last saw M.J.B. in August or September 2020 and had had no

contact with her since. Father explained that he was not visiting for medical reasons, but

he texted Mother to ask about their child. He could identify M.J.B.’s doctor, but not her

dentist. Father knew where M.J.B. went to school and followed her academic progress

electronically via the school’s Dojo app. M.J.B.’s kindergarten teacher had no concerns

about M.J.B. The teacher had met Mother, but not Father, although Father had posted

to the Dojo app.

       {¶ 15} Father had a six-year-old son from another relationship.         Father had

shared parenting with his son’s mother and a week-to-week schedule with his son, who

was home-schooled. Father reported that M.J.B. “says bad things to his son such as

that she doesn’t love him.” Father had a brother in Pennsylvania and another in Canada.

M.J.B. knew Father’s extended family through telephone contact.

       {¶ 16} Father expressed concern about his child support going up, and “in fact
                                                                                        -6-


returned to that issue several times. He stated that his current work is uncertain and he’s

not guaranteed work in the future.”

      {¶ 17} M.J.B.’s aunt (Mother’s sister) testified that M.J.B. had been unkempt

following visits with Father. On one occasion in 2019, she picked up M.J.B. and found

her to have a “full diaper.” The aunt had to stop and buy M.J.B. new clothes. The aunt

denied any anti-Indian sentiment in her family and noted that she also was married to a

man of Indian descent. Her husband testified similarly.

      {¶ 18} Mother testified that M.J.B. had lived primarily with her, and she had

complied with the shared parenting schedule through September 2020. Mother testified

that Father’s last visit was the day before Labor Day, and Father had not explained why

visitation had stopped. M.J.B. had asked Mother about Father and wanted to see him.

      {¶ 19} Mother expressed having a “great deal of difficulty dealing with” Father, but

she was not seeking to end his parenting time. Mother denied withholding any visits.

Mother stated that she tried to communicate with Father but it often became “accusatory.”

She stated that there was a time when they communicated well, but not anymore.

Mother denied withholding information about Father from M.J.B.’s school; she stated that

he was listed as an emergency contact and she gave the teacher his cell phone numbers.

      {¶ 20} Mother wanted authority to provide routine medical care for M.J.B. She did

not oppose Father’s providing emergency care, but would like notice. Father provided

health insurance for M.J.B.    Mother stated that she once tried to call M.J.B. during

Father’s parenting time and did not get a response; Mother wanted an order of phone

contact during visitation. Mother had no problem with M.J.B. traveling with Father within

the United States, as long as there was communication, but she had concerns about
                                                                                      -7-


M.J.B.’s traveling to India. M.J.B. did not have a passport.

      {¶ 21} Mother testified that she sends M.J.B. to Father in clean clothes. She used

to send a bag with M.J.B., but no longer does because the bag was not returned. During

the prior summer, M.J.B. would return to Mother’s home in a pull-up diaper and not clean.

Mother stated that M.J.B. did not have accidents at her home. Mother could not explain

why M.J.B. would have accidents at Father’s home, and Mother denied instructing M.J.B.

to have accidents there.

      {¶ 22} Mother requested that shared parenting be terminated. Mother said that

she would adhere to any court order or schedule, but she felt that it would be best for

M.J.B. to “ease back in” when visits with Father resumed. Mother proposed sharing

Christmas Day and alternating Easter. She requested a visitation order regarding the

Darke County Fair. Mother provided her 2018 and 2019 tax returns and provided a

proposed child support worksheet.

      {¶ 23} Mother acknowledged that Father was upset about M.J.B.’s starting school,

which required an adjustment in the parenting time schedule. Father wanted the parties

to agree to jointly home school M.J.B. Mother stated that she tried to contact Father

about the issue but could not get a response.

      {¶ 24} The guardian ad litem testified that she had visited both parents’ homes.

Father’s home was “nice and in a nice neighborhood.” He was concerned about losing

his parenting time. The GAL had already spoken with Father when she went to visit

Mother’s home. Mother has a son from a prior relationship who also lives with her.

      {¶ 25} The GAL was very impressed with M.J.B. She testified that she would not

want M.J.B. to move from her current school and doctors, and she did not want to give
                                                                                           -8-


an opinion regarding a proposed trip to India, which is not in the Hague Convention. The

GAL expressed that she wished the parties had better communication, but she thought

the parties could still cooperate. She noted that Mother had complied with visitation even

when she (Mother) did not like it. The GAL was surprised that M.J.B. had not visited

Father since September, but she did not want to hold COVID against him. The GAL had

not followed up since her report was submitted in September.

       {¶ 26} In its judgment, the trial court concluded that the parties “have significant

difficulty communicating and cooperating for the best interests of [M.J.B.]. The physical

distance between the parties creates additional barriers to shared parenting. And while

the Guardian ad Litem recommended a continuance of shared parenting, her

recommendation was made prior to the six month period in which [M.J.B.] and [Father]

have had no contact. [The GAL] did not hear all of the same evidence the Court did.”

The court noted that Mother had requested a termination of shared parenting, and while

Father testified that he believed the parties could continue with shared parenting, he also

requested custody of the child.       Neither party had submitted a proposed shared

parenting plan.

       {¶ 27} On appeal, Father disputes that the parties had a disagreement about the

child’s attending public school in the school district where Mother lives, that he did not try

to contact his child during the months when the child did not go to his home, and that the

child had not been to his home since September 2020. With respect to the lack of

parenting time, Father states that he “very clearly mentioned to court during the hearing

that I was sick and was under medication and I didn’t think it was safe for me [to] drive

with 2 kids [presumably, M.J.B. and his son] for 2 hours while under medication.”
                                                                                              -9-


       {¶ 28} “R.C. 3109.04 establishes the process for allocating parental rights and

responsibilities between the parents of a minor child.” Bruns v. Green, 163 Ohio St.3d

43, 2020-Ohio-4787, 168 N.E.3d 396, ¶ 8. Of relevance here, R.C. 3109.04(E)(2)(c)

permits a court to terminate a shared parenting decree if it determines that shared

parenting is not in the child’s best interest. E.g., In re S.J.S., 2d Dist. Montgomery No.

28801, 2020-Ohio-5105, ¶ 84-85. “[A] trial court is not required to find a change in

circumstances, in addition to considering the best interest of the child, before terminating

a shared-parenting plan and decree and designating one parent as the residential parent

and legal custodian.” Bruns at ¶ 21.

       {¶ 29} In determining whether shared parenting is in the best interest of the child,

the trial court must consider all relevant factors, including, but not limited to, the factors in

R.C. 3109.04(F)(1), the factors enumerated in R.C. 3119.23, and all of the following

factors:

       (a) The ability of the parents to cooperate and make decisions jointly, with

       respect to the children;

       (b) The ability of each parent to encourage the sharing of love, affection,

       and contact between the child and the other parent;

       (c) Any history of, or potential for, child abuse, spouse abuse, other

       domestic violence, or parental kidnapping by either parent;

       (d) The geographic proximity of the parents to each other, as the proximity

       relates to the practical considerations of shared parenting;

       (e) The recommendation of the guardian ad litem of the child, if the child

       has a guardian ad litem.
                                                                                       -10-


R.C. 3109.04(F)(2).

      {¶ 30} The factors stated in R.C. 3109.04(F)(1) include:

      (a) The wishes of the child’s parents regarding the child’s care;

      (b) If the court has interviewed the child in chambers * * *, the wishes and

      concerns of the child, as expressed to the court;

      (c) The child’s interaction and interrelationship with the child’s parents,

      siblings, and any other person who may significantly affect the child’s best

      interest;

      (d) The child’s adjustment to the child’s home, school, and community;

      (e) The mental and physical health of all persons involved in the situation;

      (f) The parent more likely to honor and facilitate court-approved parenting

      time rights or visitation and companionship rights;

      (g) Whether either parent has failed to make all child support payments * * *;

      (h) Whether either parent or any member of the household of either parent

      previously has been convicted of or pleaded guilty to any criminal offense

      involving any act that resulted in a child being an abused child or a

      neglected child * * *;

      (i) Whether the residential parent or one of the parents subject to a shared

      parenting decree has continuously and willfully denied the other parent’s

      right to parenting time in accordance with an order of the court;

      (j) Whether either parent has established a residence, or is planning to

      establish a residence, outside this state.

      {¶ 31} “The discretion which a trial court enjoys in custody matters should be
                                                                                          -11-


afforded the utmost respect, given the nature of the proceeding and the impact the court’s

determination will have on the lives of the parties concerned. The knowledge a trial court

gains through observing the witnesses and the parties in a custody proceeding cannot be

conveyed to a reviewing court by a printed record.” (Citations omitted.) Tellis v. Tellis,

2d Dist. Montgomery No. 29020, 2021-Ohio-1976, ¶ 11.

        {¶ 32} We find no abuse of discretion in this case. In the absence of a transcript,

we have no basis to review the trial court’s summary of the testimony at the hearing and

we presume the court’s judgment reflects what occurred. In short, Father’s challenges

to the court’s factual findings are not demonstrated by the record.

        {¶ 33} In addition, accepting the trial court’s findings, the trial court reasonably

concluded that shared parenting was no longer in M.J.B.’s best interest and that it was in

her best interest for Mother to be the residential and custodial parent. The parties live

two hours apart, M.J.B. had reached school age, and the parties’ communication had

deteriorated. At the time of the hearing, M.J.B. had not visited with Father in six months,

and Father was in poor health. M.J.B. was excelling in her school district and in Mother’s

care.

        {¶ 34} Father’s challenge to the trial court’s termination of share parenting is

overruled.

                              IV. Child Support Calculation

        {¶ 35} Father also challenges the trial court’s calculation of child support. He

states that he has several financial obligations and cannot afford the increase of total child

support from $300 to $719.80 per month. Father asks that we lower his child obligation

back to $300 or to a more affordable level.
                                                                                        -12-


      {¶ 36} When calculating child support, the trial court must use the worksheet set

forth in R.C. 3119.022 combined with the basic schedule set forth in R.C. 3119.021. R.C.

3119.02; Landis v. Landis, 2d Dist. Montgomery No. 28631, 2020-Ohio-6768, ¶ 45. The

amount of child support established by this calculation produces a rebuttable presumption

of the proper amount of child support. R.C. 3119.03; Marker v. Grimm, 65 Ohio St.3d

139, 141, 601 N.E.2d 496 (1992). The court is not required to accept any calculations in

a worksheet prepared by a party. R.C. 3119.02.

      {¶ 37} A parent’s child-support obligation is generally based on that parent’s “gross

income,” which is generally “the total of all earned and unearned income from all sources

during a calendar year.” R.C. 3119.01(C)(7); In re K.P., 2d Dist. Clark No. 2011-CA-68,

2012-Ohio-1094, ¶ 11. The parents’ current and past income and personal earnings

must be verified by electronic means or with suitable documents. R.C. 3119.05(A).

Such documents include, but are not limited to, paystubs, employer statements, receipts

and expense vouchers related to self-generated income, tax returns, and all supporting

documentation and schedules for the tax returns. Id.; Williams, 2d Dist. Montgomery No.

28917, 2021-Ohio-1339, at ¶ 25.

      {¶ 38} We have commented that tax returns usually are not sufficient by

themselves to establish gross income. Williams at ¶ 25, quoting In re K.P. at ¶ 12. This

is because “the theory behind determining income for child support purposes is different

from that of stating income for tax purposes.” In re K.P. at ¶ 12, quoting Offenberg v.

Offenberg, 8th Dist. Cuyahoga App. Nos. 78885, 78886, 79425, and 79426, 2003-Ohio-

269, ¶ 29. In many cases, a parent’s taxable income is not the same as the income

available for purposes of child support. Id.
                                                                                       -13-


      {¶ 39} R.C. 3119.22 allows the court to order a deviation from its calculated child

support amount after considering the 17 factors in R.C. 3119.23. Those factors allow for

a deviation due to, among other things, the parties’ relative financial resources, the

responsibility of each parent for the support of others, and “[e]xtended parenting time or

extraordinary costs associated with parenting time, including extraordinary travel

expenses when exchanging the child or children for parenting time.” R.C. 3119.23(C),

(E), (M). In general, the court must reduce the annual child support obligation by 10

percent when court-ordered parenting time equals or exceeds 90 overnights per year.

R.C. 3119.051. This 10-percent reduction may be in addition to the other deviations and

reductions. Id.; R.C. 3119.231.

      {¶ 40} Pursuant to R.C. 3119.27, a court that issues or modifies a child support

order must impose on the obligor a “processing charge in the amount of two per cent of

the support payment to be collected under a support order.”

      {¶ 41} “The party seeking to rebut the basic child support schedule has the burden

of presenting evidence which demonstrates that the calculated award is unjust or

inappropriate and would not be in the best interest of the child.” Murray v. Murray, 128

Ohio App.3d 662, 671, 716 N.E.2d 288 (12th Dist.1999); Landis, 2d Dist. Montgomery

No. 28631, 2020-Ohio-6768, at ¶ 45.

      {¶ 42} We review a trial court’s decision imposing or modifying child support for an

abuse of discretion. Matlock v. Matlock, 2d Dist. Montgomery No. 28278, 2019-Ohio-

2131, ¶ 12.    However, the court’s determination of gross income for purposes of

calculating child support is a factual finding, which we will not reverse if there is some

competent and credible evidence in the record supporting that determination. Williams
                                                                                        -14-


v. Williams, 2d Dist. Montgomery No. 28917, 2021-Ohio-1339, ¶ 23.

      {¶ 43} According to the trial court’s judgment entry, “[a]ll of the financial exhibits

were introduced by Ms. Green through counsel.” The court stated that Mother had

identified her 2018 and 2019 tax returns, as well as a proposed child support worksheet;

Father identified his 2018 and 2020 tax returns. The trial court commented that it did

“not know why these particular exhibits were chosen.” There is no suggestion that

Father provided any financial documentation to the court or offered a proposed child

support worksheet.

      {¶ 44} The record includes Mother’s exhibit list, filed February 9, 2020, which

included Mother’s and Father’s federal income tax returns for 2018 and 2019. Mother’s

exhibits were filed following the hearing. Those documents consisted of Father’s federal

income tax returns (Form 1040 only) for 2018 and 2019 (Exhibit 1); Father’s federal and

Ohio income tax returns, with supporting schedules, for 2020 (Exhibit 4); Mother’s federal

income tax returns for 2018 and 2019 (Exhibits 2 and 3); and proposed child support

computation worksheets (Exhibit 5).       The trial court’s judgment, however, did not

reference all of these exhibits, specifically Father’s 2019 tax return. In the absence of a

transcript of the hearing, we must accept that only the exhibits noted in the trial court’s

judgment entry were offered at the March 10, 2021 hearing.

      {¶ 45} In determining Father’s new child support obligation, the trial court used a

child support computation worksheet, which it attached to its judgment entry. The court

also made the following findings:

             Mr. Bajaj was clearly concerned about his potential child support

      obligation. He testified that his current income was not certain to continue
                                                                                       -15-


      due to a number of factors. He did not provide any evidence of this other

      than his own testimony.

             The Court would have liked to see three years for both parties. The

      Court also would have liked to have more specifics on how and why Mr.

      Bajaj’s income might decrease in the future.

             Given all the factors and the evidence presented, the Court finds that

      in these particular circumstances it would be best and most fair to average

      the years of the tax returns presented. The Court will grant Mr. Bajaj a 10%

      deviation combined for extraordinary travel and extended summer

      visitation.   The Court further finds it appropriate to make these orders

      effective upon the filing date of the Judgment Entry. The Court believes

      these findings are in the minor’s best interests.

Based on its calculations, including the 10 percent deviation, the court ordered Father to

pay $719.80 per month, consisting of $691.08 for child support, $24.60 for cash medical

support, and a two percent processing charge. We find no error in the court’s order.

      {¶ 46} The parties’ tax returns showed that Father had wages of $74,414 in 2018

and $101,370 in 2020, which averaged to $87,892, and that Mother’s average wage,

based on her 2018 and 2019 tax returns, was $27,182. The trial court used these

averaged amounts as the parties’ gross income for the child support calculation

worksheet.    It did not use Father’s adjusted gross income, which accounted for

significant expenses related to rental property. The trial court ordered a 10 percent

downward deviation of Father’s calculated child support obligations for “extraordinary

travel and extended summer visitation.”
                                                                                          -16-


       {¶ 47} With the limited record before us, the trial court’s determination of the

parties’ gross income was supported by competent and credible evidence. We have

reviewed the trial court’s child support computation worksheet, and we find no abuse of

discretion in the calculation of Father’s child support obligation. Accordingly, Father’s

challenge to his child support obligation is overruled.

                                V. Interview of the Child

       {¶ 48} Finally, Father raises concerns that M.J.B. has been exposed to

racist/discriminatory views and has made inappropriate comments.           He asserts that

M.J.B. should have been interviewed about this matter. Father states that he raised his

concerns with Mother and the guardian ad litem and asked the court to interview the child,

but his request was denied.

       {¶ 49} “A court’s authority to conduct in camera interviews with children who are

the subject of custody proceedings is conferred by statute.” Jackson v. Herron, 11th

Dist. Lake No. 2003-L-145, 2005-Ohio-4046, ¶ 16.           In determining the child’s best

interest for purposes of allocating parental rights and responsibilities and of resolving any

issues related to the making of that allocation, “the court, in its discretion, may and, upon

the request of either party, shall interview in chambers any or all of the involved children

regarding their wishes and concerns with respect to the allocation.” R.C. 3109.04(B).

“The purpose of an in camera interview of children in custody proceedings is ‘to provide

children with a forum for openly discussing their concerns and preferences regarding their

own custody’ outside the presence of the parties.” In re A.H., 8th Dist. Cuyahoga No.

108107, 2019-Ohio-4063, ¶ 63, quoting Jackson at ¶ 17.

       {¶ 50} In this case, Father did not request that M.J.B. be interviewed regarding her
                                                                                           -17-


wishes regarding custody. Rather, Father asserts that M.J.B. has made disparaging

statements about people from India, and he has sought to have M.J.B. questioned about

the source of those statements. Given the nature of the issue, the trial court was not

statutorily required to conduct an in camera interview of M.J.B. regarding her statements.

       {¶ 51} Although we have no transcript of the March 10, 2021 hearing, the trial

court’s summary of the evidence reflects that several witnesses addressed whether there

was any family bias against individuals from India or of Indian descent. According to the

trial court’s judgment, Mother’s sister denied any anti-Indian sentiment in her family and

noted that she was married to a man of Indian descent. The aunt had, in fact, traveled

to India. Her husband (Mother’s brother-in-law) “essentially reiterated the same things

his wife said.”

       {¶ 52} Although there is no indication that the GAL addressed M.J.B.’s alleged

statements in her hearing testimony, the GAL had previously informed the court (in a

response to the motion to remove the GAL) that she believed it was not appropriate to

question M.J.B. about the alleged bias given M.J.B.’s young age (five years old). The

GAL stated that M.J.B. was not “of the age to truly understand those questions.”

       {¶ 53} In our view, the trial court did not abuse its discretion in failing to interview

M.J.B. about her alleged insensitive statements, nor did the guardian ad litem act

unreasonably in failing to question M.J.B. directly about those statements.

       {¶ 54} Father’s challenge to the trial court’s failure to interview the child is

overruled.

                                      VI. Conclusion

       {¶ 55} The trial court’s judgment will be affirmed.
                                               -18-


                               .............



TUCKER, P. J. and WELBAUM, J., concur.


Copies sent to:

Rishi Bajaj
Lorraine Search
Stephanie A. Gunter
Hon. Jason Aslinger